United States Court of Appeals
                      For the First Circuit

No. 13-1995

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       GERALD T. RICH, JR.,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on January 12, 2015 is
corrected as follows:


     On p.3, l.11, the word "no" should be substituted for the word
"know". The sentence, therefore, reads as follows:

     "Appellate courts should not write at length to no other end
than to hear their own words resonate."